ALBERT V. BRYAN, Circuit Judge
(dissenting).
No error, it seems to me, can be found in the refusal of the trial court to submit to the jury the “Safety and Health Regulations for Longshoring”. In explicit language the regulations themselves exclude *667"this use of them. There is no ambiguity or contradiction in the exclusion, which is contained in § 9.2(b) in these words:
“(b) It is not the intent of the regulations of this part to place additional responsibilities or duties on owners, operators, agents or masters of vessels unless such persons are acting as employers, nor is it the intent of these regulations to relieve such owners, operators, agents or masters of vessels from responsibilities or duties now placed upon them by law, regulation or custom.”
Its object is altogether plain: that the regulations should not be taken as adding to, subtracting from, or in any other way affecting the responsibilities of a •ship, her owners or operators to one not in their employ. Intrusion into that area was studiedly avoided.
Yet, over the protest of the regulations themselves, the Court now applies them to place a duty on the defendant shipowner to a non-employee. Ordinarily, a breach of a regulation, it is true, may be evidence of a breach of the civil duty therein imposed, but certainly such proof cannot be adduced for this purpose when, as here, the regulations by their very terms affirmatively forbid the accordance of any such effect to them.
Argument that the regulations merely evidence standards of care and do not ■create a duty is an over-nice distinction. The regulations were intended to, and ■do, declare duties of an employer to a longshoreman. Their character does not ■change when they are transplanted to the relationship of shipowner to non-employee. Even if there is no transfer of duty in this sense, there is obviously the creation of a duty upon the shipowner by the regulations, in that they establish a measure for determining whether the shipowner has met his general maritime and common law obligations. To fix criteria is to fix a duty.
The charge of the District Judge was, admittedly, fair and full. It embraced rules of care for the longshoreman equivalent to those demanded by the regulations. It laid upon the shipowner responsibility for any neglect by the stevedore of these safeguards. The trial judge would certainly have been at fault if he had instructed, as the majority now hold he must, that obedience of these rules should be measured by reference to safety measures promulgated by the Secretary of Labor but from which he deliberately excepted shipowners.
The exclusion cannot be erased by deriding it as “a rule of silence”. Nor are we free to adopt certain parts of the regulations and ignore others. I would affirm the judgment on review.